Case 1:14-cv-24414-KMW Document 192 Entered on FLSD Docket 02/09/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 14-24414-CIV-WILLIAMS

   CARMINA COMPARELLI, et al.,

          Plaintiffs,

   vs.

   BOLIVARIAN REPUBLIC OF
   VENEZUELA, et al.,

          Defendants.
                          ________ /

                                           ORDER

          THIS MATTER is before the Court on Defendant the Bolivarian Republic of

   Venezuela’s (the “Republic”) notice of its position on pleadings filed by previous counsel

   (DE 183) and Plaintiffs’ notice of non-opposition (DE 189). The Republic indicates that it

   does not adopt the following filings:

          1. Notice of Filing Expert Report of Julio Cesar Arias Rodriguez. (DE 146).

          2. Notice of Filing Expert Report of Julio Cesar Arias Rodriguez. (DE 149).

          3. Notice of Filing English Translation of the Expert Report of Julio Cesar Arias

              Rodriguez. (DE 154).

          4. Sur Reply in Opposition to Arnold & Porter’s Motion for Substitution of Counsel.

              (DE 155).

          5. Response to Motion to Strike Filings and Discovery Responses Served or Filed

              by GST LLP Since January 23, 2019. (DE 164).

          6. Status Report. (DE 170).
Case 1:14-cv-24414-KMW Document 192 Entered on FLSD Docket 02/09/2021 Page 2 of 3




   According to the Republic, “certain filings contain statements that were unauthorized and

   that should not have been filed in the name of the Republic,” therefore, the Republic states

   it “does not adopt these statements and the record should reflect that they do not set forth

   the views of the Republic, or that they are otherwise not adopted by the Republic.” (DE

   183). Therefore, docket entries 146, 149, 154, 155, 164, and 170 are STRICKEN.

          The Republic next provides that several of the documents filed by previous counsel

   (DE 125; DE 133; DE 142) pertain to issues to which there is no longer any live

   controversy. The Republic states that it takes no position on these filings “other than to

   note that these pleadings were filed ultra vires by counsel who lacked the authority to

   speak on behalf of the Republic.” Docket entry 125 is a motion for extension of time to

   serve written responses to Plaintiffs’ first set of discovery requests. Docket entry 133 is a

   Reply in support of that motion. According to the Republic, previous counsel served

   written discovery responses, therefore, the motion for an extension of time (DE 125) is

   moot. The Republic also notes that Plaintiffs’ motion to compel discovery, for contempt,

   and for sanctions (DE 126) and the Republic’s opposition to that motion (DE 142) are also

   moot. Based on the Republic’s statements that written discovery responses were served,

   and in light of Plaintiffs’ non-opposition, the motion for extension of time to serve written

   discovery responses (DE 125) and the motion to compel discovery, for contempt, and for

   sanctions (DE 126) are DENIED AS MOOT.

          As to Plaintiffs’ motion to strike (DE 156), the Republic indicates that it may be

   denied as moot “[s]o long as the record accurately reflects that filings by attorneys

   directed by the Maduro regime were unauthorized.” (DE 183). The Republic states that it

   “does not believe that any of the filings identified in Plaintiffs’ motion need to be removed



                                                2
Case 1:14-cv-24414-KMW Document 192 Entered on FLSD Docket 02/09/2021 Page 3 of 3




   from the Court’s record of proceedings. Instead, the Republic respectfully requests that

   the Court make clear that the filings were unauthorized by the recognized representatives

   of the Republic.” The Court granted the Republic’s motion for substitution of counsel and

   directed counsel to file its position on pleadings filed by previous counsel. (DE 178). To

   the extent the Republic wishes to strike any additional pleading because it was filed by

   previous counsel and was unauthorized, it may do so in an updated notice to the Court.

   Because the Republic does not request that the filings in Plaintiffs’ motion be stricken,

   and because Plaintiffs do not oppose the Republic’s position, Plaintiffs’ motion (DE 156)

   is DENIED AS MOOT.

           Accordingly, based on the Republic’s statement of its position (DE 183) and

   Plaintiffs’ notice of non-opposition (DE 189), it is ORDERED AND ADJUDGED as follows:

              1. Docket entries 146, 149, 154, 155, 164, and 170 are STRICKEN.

              2. Docket entries 125, 126, and 156 are DENIED AS MOOT.

           DONE AND ORDERED in chambers in Miami, Florida, this 8th day of February,

   2021.




                                               3
